DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ho et al (6,501,660).
Ho teaches a controller(CPCI system), comprising: a processing resource; and a memory resource storing machine-readable instructions (intrinsic elements) to cause the processing resource to: activate a detection signal to enable a transistor coupled to the controller; determine a voltage associated with a plurality of hot swap controllers (see voltage level detecting presence of card in the Abstract); and determine, in view of the voltage, a quantity of hot swap controllers included in the plurality of hot swap controllers (see last sentence of Abstract).
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowed claims 15-20 recite the feature of the hot swap controller start up being based on the quantity of detected hot swap cards present and dependent claims 2 and 9 recite the calculation of a resistance ratio as part of the determination of the quantity of hot swap controllers.



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SWJackson
April 22, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836